                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                    IN THE UNITED STATES DISTRICT COURT             June 27, 2019
                     FOR THE SOUTHERN CISTRICT OF TEXAS          David J. Bradley, Clerk
                              HOUSTON CIVISION


JAMES RAY JOHNSON,                    §
                                      §
                                      §
               Plaintiff,             §
v.                                    §   CIVIL ACTION NO. H-19-1940
                                      §
ED GONZALEZ and                       §
JUDGE ABIGAIL ANASTASIO,              §
                                      §
               Defendants.            §



                               FINAL JUDGMENT


        For the reasons set forth in the Court's Memorandum and Order

signed on this date,         Plaintiff's claims brought pursuant to          42

U.S.C.    §   1983 are DISMISSED with :prejudice.

        Plaintiff shall TAKE NOTHING on his claims.

        This is a FINAL JUDGMENT.

        The Clerk will enter this Order, providing a correct copy to

all parties of record.

        SIGNED at Houston, Texas, on this
                                             ~/
                                             ~
                                                    rJ!-
                                                     day of

2019.
